DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/21 & 11/08/21 has been entered. Claims 1-4,6,7 and 10-23 are pending.
Claim Objections
Claims 1-4,6,7 and 10-16 and 17-23 are objected to because of the following informalities:  
Claim 1, line 12’s “the first classifier” is objected for truncating the adjective “so trained”.
Claim 1, line 16’s “the” of claim 1, lines 16,17’s “the observation information extracted” is objected for not using the indefinite article “an”. The word definite article “the” suggests an earlier appearance of “an observation information extracted”, but there is no earlier instance of “observation information extracted” in claim 1.
Claim 1, last line’s “the second classifier” is objected for truncating the adjective “so trained”.
Thus, claims 2-4,6 and 7 are objected for depending on claim 1.
Further regarding claim 3,4 and 7, claims 3,4 and 7 are also objected for similar reasons as claim 1’s use of articles, “a” and “the”. 
Regarding claim 10, claim 10 is objected for similar reasons as claim 1’s use of articles, “a” and “the”. 
Thus, claims 11-16 are objected for depending on claim 17.
Further regarding claim 12, claim 12 is objected for similar reasons as claim 1’s use of articles, “a” and “the”. 
Further regarding claim 13, claim 13 is objected for similar reasons as claim 1’s use of articles, “a” and “the”. 
Further regarding claim 16, claim 16 is objected for similar reasons as claim 1’s use of articles, “a” and “the”. 
Regarding claim 17, claim 17 is objected for similar reasons as claim 1’s use of articles, “a” and “the”. 
Thus, claims 18-23 are objected for depending on claim 17.
Further regarding claim 19, claim 19 is objected for similar reasons as claim 1’s use of articles, “a” and “the”. 
Further regarding claim 20, claim 20 is objected for similar reasons as claim 1’s use of articles, “a” and “the”. 
Further regarding claim 23, claim 23 is objected for similar reasons as claim 1’s use of articles, “a” and “the”. 
Appropriate correction is required. 
The following is suggested for the above claim objection of claims 1-4,6,7 and 10-16 and 17-23:


Suggested) An information processing apparatus, comprising: 
one or more processing devices; and 
one or more storage devices storing instructions for causing the one or more processing devices to: 
acquire observation information obtained through observation of a target region from a flying object flying in outer space; 
classify a land cover by inputting the observation information acquired to a first classifier so trained as to output a classification result obtained by classifying a land cover covering the target region if the observation information is input; 
narrow down the observation information to so trained; 
accept designation input for designating [[the]] a target object; 
classify objects by inputting the observation information narrowed down the target object narrowed down if the observation information  narrowed down is input; and 
output the observation information including a classification result of the target object classified by the second classifier so trained.  



3.	(Suggested) The information processing apparatus according to claim 1, wherein the instructions further cause the one or more processing devices to:
acquire a plurality of pieces of the observation information obtained through observation of a plurality of [[the]] target regions at a plurality of observation time points, respectively, 
store the plurality of pieces of the observation information and classification results of the target object for the respective observation information in association with each other into the one or more storage devices, 
search for the observation information including the target object designated from the one or more storage devices, and 
output the observation information searched.  
4.	(Suggested) The information processing apparatus according to claim 1, wherein the instructions further cause the one or more processing devices to:
acquire a plurality of pieces of the observation information obtained through observation of [[the]] a plurality of [[the]] target regions at a plurality of observation time points, respectively, 
determine whether or not a predetermined change occurs in the target object based on classification results of the target object of a plurality of pieces of the observation information that are related to [[the]] a same target region and are different in the observation time points, and 
report a determination result if a predetermined change occurs in the target object.  
7.	(Suggested) The information processing apparatus according to claim 1, the instructions further cause the one or more processing devices to: 
output a second classification result indicating [[the]] a number of [[the]] target objects present in the area.  
10.	(Suggested) An information processing apparatus, comprising: 

one or more processing devices; and 

one or more storage devices storing instructions for causing the one or more processing devices to: 

acquire observation information obtained through observation of a target region from a flying object flying in outer space, the observation information including satellite images; 

classify [[the]] a target object by inputting the observation information acquired to a classifier so trained as to output a classification result obtained by classifying [[a]] the target object present in the target region if the observation information is input; 

accept designation input for designating the target object; 

output the observation information including a classification result of the target object designated; and 

display an image area of the satellite images corresponding to the target object in a manner different from the other image areas of the satellite images, wherein displaying the other image areas of the satellite images comprises cross-hatching and darker cells.  






12.	(Suggested) The information processing apparatus according to claim 10, wherein the instructions further cause the one or more processing devices to:
acquire a plurality of pieces of the observation information obtained through observation of a plurality of [[the]] target regions at a plurality of observation time points, respectively, 
store the plurality of pieces of the observation information and classification results of the target object for the respective observation information in association with each other into the one or more storage devices, 
search for the observation information including the target object designated from the one or more storage devices, and 
output the observation information searched.  
13.	(Suggested) The information processing apparatus according to claim 10, wherein the instructions further cause the one or more processing devices to:
acquire a plurality of pieces of the observation information obtained through observation of [[the]] a plurality of [[the]] target regions at a plurality of observation time points, respectively, 
determine whether or not a predetermined change occurs in the target object based on classification results of the target object of a plurality of pieces of the observation information that are related to [[the]] a same target region and are different in the observation time points, and 
report a determination result if a predetermined change occurs in the target object.  
16. (Suggested) The information processing apparatus according to claim 14, the instructions further cause the one or more processing devices to: 
extract the observation information of an area within the target region corresponding to the land cover based on the classification result of the land cover output from [[the]] a first classifier so trained, and 
output a classification result indicating [[the]] a number of [[the]] target objects present in the area by inputting the observation information extracted to a second classifier so trained as to output a classification result obtained by classifying a specific object included in the observation information extracted.  














17.	(Suggested) An information processing apparatus, comprising: 
one or more processing devices; and 
one or more storage devices storing instructions for causing the one or more processing devices to: 
acquire observation information obtained through observation of a target region from a flying object flying in outer space; 
classify [[the]] a target object by inputting the observation information acquired to a classifier so trained as to output a classification result obtained by classifying [[a]] the target object present in the target region if the observation information is input; 
accept designation input for designating the target object; 
output the observation information including a classification result of the target object designated; and 
detect a predetermined phenomenon occurring in a target region from the observation information continuously obtained by the flying object based on a time-series change of a classification result of the target object by [[the]] each classifier so trained.  







19.	(Suggested) The information processing apparatus according to claim 17, wherein the instructions further cause the one or more processing devices to: 
acquire a plurality of pieces of the observation information obtained through observation of a plurality of [[the]] target regions at a plurality of observation time points, respectively, 
store the plurality of pieces of the observation information and classification results of the target object for the respective observation information in association with each other into the one or more storage devices, 
search for the observation information including the target object designated from the one or more storage devices, and
output the observation information searched.  
20.	(Suggested) The information processing apparatus according to claim 17, wherein the instructions further cause the one or more processing devices to: 
acquire a plurality of pieces of the observation information obtained through observation of [[the]] a plurality of [[the]] target regions at a plurality of observation time points, respectively, 
determine whether or not a predetermined change occurs in the target object based on classification results of the target object of a plurality of pieces of the observation information that are related to [[the]] a same target region and are different in the observation time points, and 
report a determination result if a predetermined change occurs in the target object.  
23.	(Suggested) The information processing apparatus according to claim 21, the instructions further cause the one or more processing devices to: 
extract the observation information of an area within the target region corresponding to the land cover based on the classification result of the land cover output from [[the]] a first classifier so trained, and 
output a classification result indicating [[the]] a number of [[the]] target objects present in the area by inputting the observation information extracted to a second classifier so trained as to output a classification result obtained by classifying a specific object included in the observation information.   














Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“storage devices storing” in system claim 1 
because “devices” is structure;

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6 and 7 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the observation information extracted" in lines 16,17.  There is insufficient antecedent basis for this limitation in the claim. The claimed 
"the observation information extracted" is interpreted to refer back to claim 1, line 14’s “the observation information narrowed down 
	Thus, claims 2-4,6 and 7 are rejected for depending on claim 1.
Claim 17 recites the limitation "the target object" in the last line that confusingly refers back to claim 17:
line 7’s “the target object”; or
line 8’s “a target object”; or
line 10’s “the target object”; or
lines 11,12’s “the target object designated”.
The claimed “the target object” in the last line is interpreted to refer back to claim 17, lines 11,12’s “the target object designated”.
Thus, claims 18-23 are rejected for depending on claim 17.
Response to Arguments
Claim Objections
Rejections under 35 USC 112-Claims 1-4,6 and 7

Applicant’s arguments, see remarks, pages 10-12, filed 11/8/21, with respect to the claim objection of claims 1,2,3,4,6,7 and 16 and 23 and the 35 USC 112(b) rejection of claims 1-4,6 and 7 in the Office action of 9/9/21 have been fully considered and are persuasive.  The claim objection of claims 1,2,3,4,6,7 and 16 and 23 has been withdrawn. The 35 USC 112(b) rejection of claims 1-4,6 and 7 has been withdrawn.
Rejection under 35 USC 103-Claims 1-2,4 and 6
Rejection under 35 USC 103-Claim 7
Rejection under 35 USC 103-Claim 3

Applicant’s arguments, see remarks, pages 12-17, filed 11/8/21, with respect to the 35 USC 103 rejection of claims 1,2,4,6 and 7 in the Office action of 9/9/21, page 11 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1,2,4,6 and 7 has been withdrawn. 
Rejection under 35 USC 103- Claims 10-11 and 13
Applicant’s arguments, see remarks, pages 18-22, filed 11/8/21, with respect to the rejection(s) of claim(s) 10-11 and 13 in the Office action of 9/9/21, page 27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Fowe (US Patent App. Pub. No.: US 2016/0153804 A1) that teaches shaded cross-hatching of segments from a satellite image as shown in fig. 3:302;302,306: cross-hatching shading darker than fig. 2:200: said satellite image to be darkened.

Rejection under 35 USC 103-Claim 12
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Upon further consideration, the rejection of claim 12 is maintained.
Rejection under 35 USC 103-Claims 14-15
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Upon further consideration, the rejection of claims 14 and 15 is maintained.
Rejection under 35 USC 103-Claim 16
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Upon further consideration, the rejection of claim 16 is maintained.














Rejection under 35 USC 103-Claims 17-18 and 20
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the target object was designated upon ‘accepting input for designating the target object’ ” in pages 26,27 of the remarks, emphasis added:
“In rejecting this claim, the Examiner acknowledged that Keisler I fails to disclose or suggest the instant claim element and instead looked to Singh at pages 173-76 as allegedly disclosing the instant claim element. The Applicant submits, however, that nowhere does Singh, including Singh at pages 173-76, disclose the instant claim element "detect a predetermined phenomenon occurring in a target region from the observation information continuously obtained by the flying object based on a time-series change of a classification result of the target object by the classifier," where the target object was designated upon ‘accepting designation input for designating the target object.’…

Because Singh is silent regarding the instant claim element, and moreover because Singh instead discloses an alternative approach of manipulating a network representation to discover certain clusters of nodes, which differs from "detect[ing] a predetermined phenomenon occurring in a target region from the observation information . .. based on a time-series change of a classification result of the target object," where the target object was designated upon "accepting designation input for designating the target object," Singh fails to teach or suggest the instant claim element. Moreover, even if Keisler I were combined with Singh, the invention according to the instant claim is not complete, and, as such, there would be no motivation to combine the cited references to arrive at the invention of the instant claim based on Keisler and Singh.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Instead, claim 17 claims:
	“detect a predetermined phenomenon occurring in a target region from the observation information continuously obtained by the flying object based on a time-series change of a classification result of the target object by the classifier”.
	Applicants are suggesting:	
“detect a predetermined phenomenon occurring in a target region from the observation information continuously obtained by the flying object based on a time-series change of a classification result of the designated target object by the classifier”.
Thus, if the below is claimed in the future:
“detect a predetermined phenomenon occurring in a target region from the observation information continuously obtained by the flying object based on a time-series change of a classification result of the designated target object by the classifier”,
then Singh (Satellite image classification using Genetic Algorithm trained radial basis function neural network, application to the detection of flooded areas) teaches:
detect a predetermined phenomenon (via “identify the change in water…flooded areas”, page 176, 1st para, last S) occurring in a target (via an “objective function”, pg. 180, section 5.3.3, 1st para, last S) region (fig. 2: “CHINA”) from the observation information (or images as shown in fig. 4) continuously (via time via “multi-temporal image”, page 179, l. col., last para, 1st S) obtained by the flying object (or satellite represented by said images in fig. 4) based on a time-series change (or a monthly, as discussed in the description of fig. 4, change in water flooding to be identified) of a classification result (via fig. 6(a): “Pre flooding classified image”) of the designated target (via an “objective function”, pg. 180:section 5.3.3, 1st para, last S) object (or designated or indicated class via “class indicating flooded areas”, page 176, l. col., 1st para, last S) by the classifier (or “the proposed classifier”, page 181, l. col., section 6: Results, 2nd para, 1st S).

Applicants state in page 27, emphasis added:
“On the contrary, Singh instead discloses post-classified images to identify a change in water class indicating flooded areas or natural disasters but does not disclose detection processing based on a time-series change of a classification result of the designated target object. Singh at pp. 175-76. Moreover, Singh discloses that images in their entirety are processed using genetic algorithms to in turn train radial basis function neural network algorithms without an explicit target object designation. Although Singh discloses applying genetic algorithms and radial basis function neural network algorithms "for finding cluster centres," such cluster centres differ from "accepting designation input for designating the target object," as in the present invention as they are defined as positions where "h hidden nodes correspond to the h cluster centres of the h classes," all of which depend on random seeding of weighted values of a representational network as well as the arbitrary number of nodes used to specify such network.”

	The examiner respectfully disagrees since Singh teaches:
detection processing (via said identifies a change in water flooding) based on a time-series change of a classification result (via fig. 6(a): “Pre flooding classified image.” and fig. 6(b): “Post flooding classified image.”) of the designated target object (or the lake in fig. 4 being designated or indicated as a class as shown in fig. 6(b) “Water”: wherein the lake is designated or indicated via a water class as a blue color as shown in fig. 6(b)).

 






Applicants state in page 27, emphasis added:
“On the contrary, Singh instead discloses post-classified images to identify a change in water class indicating flooded areas or natural disasters but does not disclose detection processing based on a time-series change of a classification result of the designated target object. Singh at pp. 175-76. Moreover, Singh discloses that images in their entirety are processed using genetic algorithms to in turn train radial basis function neural network algorithms without an explicit target object designation. Although Singh discloses applying genetic algorithms and radial basis function neural network algorithms "for finding cluster centres," such cluster centres differ from "accepting designation input for designating the target object," as in the present invention as they are defined as positions where "h hidden nodes correspond to the h cluster centres of the h classes," all of which depend on random seeding of weighted values of a representational network as well as the arbitrary number of nodes used to specify such network.”
	
	The examiner respectfully disagrees since Singh teaches a target object designation via said water class that indicates or designates flooding via a “desired output”, comprising “to designate as something specified”, page 177, l. col., Step 2, last S, wherein “desired” is defined via Dictionary.com:
desire
verb (used with object), de·sired, de·sir·ing.
2	to express a wish to obtain; ask for; request:
The mayor desires your presence at the next meeting.

wherein “ask” is defined
ask
verb (used with object)
7	to call for; need; require:
This experiment asks patience.

wherein “call” is defined:
call
verb (used with object)
18	to designate as something specified:
He called me a liar.



Applicants state in page 27, emphasis added:
“On the contrary, Singh instead discloses post-classified images to identify a change in water class indicating flooded areas or natural disasters but does not disclose detection processing based on a time-series change of a classification result of the designated target object. Singh at pp. 175-76. Moreover, Singh discloses that images in their entirety are processed using genetic algorithms to in turn train radial basis function neural network algorithms without an explicit target object designation. Although Singh discloses applying genetic algorithms and radial basis function neural network algorithms "for finding cluster centres," such cluster centres differ from "accepting designation input for designating the target object," as in the present invention as they are defined as positions where "h hidden nodes correspond to the h cluster centres of the h classes," all of which depend on random seeding of weighted values of a representational network as well as the arbitrary number of nodes used to specify such network.”
	
	The examiner respectfully disagrees since Chen teaches:
accepting designation input (via said “desired output” wherein “desired” also comprises “to express a wish to obtain”, Dictionary.com: cited above, wherein “obtain” comprises “to accept as…approved”) for designating the target object (wherein “obtain” is defined via Dictionary.com:
obtain
verb (used with object)
1	to come into possession of; get, acquire, or procure, as through an effort or by a request:
to obtain permission; to obtain a better income.

wherein “get” is defined:
get1
verb (used with object), got or (Archaic) gat;got or got·ten;get·ting.
1	to receive or come to have possession, use, or enjoyment of:
to get a birthday present; to get a pension.

wherein “receive” is defined:
receive
16	to accept as authoritative, valid, true, or approved:
a principle universally received.


Applicants state in page 27, emphasis added:
“Because Singh is silent regarding the instant claim element, and moreover because Singh instead discloses an alternative approach of manipulating a network representation to discover certain clusters of nodes, which differs from "detect[ing] a predetermined phenomenon occurring in a target region from the observation information . .. based on a time-series change of a classification result of the target object," where the target object was designated upon "accepting designation input for designating the target object," Singh fails to teach or suggest the instant claim element. Moreover, even if Keisler I were combined with Singh, the invention according to the instant claim is not complete, and, as such, there would be no motivation to combine the cited references to arrive at the invention of the instant claim based on Keisler and Singh.”

	Note that this remark states “where the target object was designated upon ‘accepting designation input for designating the target object’”; however, the statement is not claimed as discussed above. However, if this is claimed in the future, the examiner respectfully disagrees since Singh teaches:
detect[ing] (via said identifying a change in flooding) a predetermined phenomenon occurring (said flooding) in a target region from the observation information . .. based on a time-series change (via said monthly change of flooding) of a classification result (via said blue class for water) of the target (via said objective function that is looking for said desired or predicted or expected output such as said blue class for water) object (said lake), where the target object was designated upon accepting (via said objective function that wishes to receive the desired value) designation (via said desired value is a designated specified value) input (via the inputs arrows in fig. 1 where “y(t) is representative of said desired or designated output or predicted output) for designating (or said indicating via the water class) the target object (said lake in the water class of blue).

Rejection under 35 USC 103-Claim 19
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Upon further consideration, the rejection of claim 19 is maintained.
Rejection under 35 USC 103-Claims 21-22
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Upon further consideration, the rejection of claims 21 and 22 is maintained.
Rejection under 35 USC 103-Claim 23
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Upon further consideration, the rejection of claim 23 is maintained.














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10,11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430) in view of Tahan (US Patent App. Pub. No.: US 2012/0007866 A1) and Fowe (US Patent App. Pub. No.: US 2016/0153804 A1).
Regarding claim 10, Keisler teaches claim 10 of an information processing apparatus, comprising:
one or more processing devices (fig. 4: “CPU”); and
one or more storage devices (fig. 4: “Disk”) storing instructions (as shown in fig. 13: receive data) for causing the one or more processing devices to: 

acquire observation information (via fig. 25A: 2502: “Receive data to be classified and boundary map.”) obtained through observation of a target region (as shown in figs. 10A,10B) from a flying object (via fig. 1: “Satellite”) flying in outer space, the observation information including satellite images; 
classify the target object (or “tile” of “tile identifier”, c.26,ll. 4-10) by inputting the observation information acquired to a classifier (via said fig. 25A:2502: “Receive data to be classified and boundary map.”) so trained (via “classifier 1222 is trained”, c.31, ll. 33-37) as to output a classification result obtained by classifying a target object present in the target region if the observation information is input; 
accept designation input (or “receiving …an identification of a particular tile identifier”, c.26,ll. 4-10) for designating (identifying) the target object (said “tile”);
output (via fig. 25A:2508: “Generate output.”) the observation information (via fig. 25A:2502: “Receive data to be classified and boundary map.”) including a classification result (said via an output arrow of fig. 25A:2504: “Classify data.”) of the target object (said or “tile”) designated; and 
display (via “RGB display channels”) an image area of the satellite images corresponding to the target object in a manner different from the other image areas of the satellite images, wherein displaying the other image areas of the satellite images comprises cross-hatching and darker cells (via c.13,ll. 19-36:








“FIGS. 10A-10C show examples of processed tiles of the Austin, Tex. area.  FIG. 10A depicts March 1973 (Landsat 1 MSS), FIG. 10B depicts September 1994 (Landsat 5 TM, 10B), and FIG. 10C depicts March 2015 (Landsat 8 OLI, 10C), respectively.  The tiles are 2048.times.2048 pixels, and are calibrated and georeferenced.  The Landsat 1 image (FIG. 10A) is a false-color image (RGB display channels mapped to near IR, visible red, visible green), due to the MSS sensor lacking a visible blue band.  All three panels are composites of four processed tiles, where each panel is formed from tiles collected over several days, showing the consistency of the processing across Landsat scenes and between sensors.  Region 1002 in FIG. 10A is a region where no data was 
available in that Landsat 1 MSS observation.  Changes in the extent of urbanization surrounding Austin are clearly visible from panel to panel, as is a significant change in Buchanan Lake between FIGS. 10B (region 1022) and 10C (region 1042).”).

Thus, Keisler does not teach the claimed:
“display an image area of the satellite images corresponding to the target object in a manner different from the other image areas of the satellite images, wherein displaying the other image areas of the satellite images comprises cross-hatching and darker cells”.












Tahan teaches:
display (via fig. 1:110: “Client Device”: bird) an image area of the satellite images (via “satellite imagery” of birds) corresponding to the target object (said birds) in a manner different (via “different resolution” via fig. 1:150: “Display Region Showing Base-Resolution” of birds) from the other image areas (via fig. 1:160: “Virtual Lens Showing High-Resolution” of birds such as each feather) of the satellite images (via said “satellite imagery” of birds), wherein displaying the other image areas of the satellite images comprises cross-hatching and darker cells (via:
“[0003] The ability to view high-resolution images downloaded over a network is important for numerous applications.  In the medical field, such a capability is of value in the diagnosis and treatment of patients, as well as for research and physician education.  Other applications that may benefit from such a capability include engineering, equipment operation and maintenance, digital maps, satellite imagery, forensics, etc. High-resolution images can be extremely large, and can exceed the ability of a computer system to store and display the images.  Furthermore, transmission of entire high-resolution images across a network places significant loads on the network and can negatively impact an application's response time if the application has to wait for the image data to be delivered across the network.”; and




















“[0032] The virtual lens 160 can display a high resolution portion of the base-resolution image in display region 150 at a higher resolution than the base-resolution image.  According to an embodiment, the resolution of the portion of the high-resolution image displayed in virtual lens 160 can be the same as the resolution of the high-resolution image stored on, generated on, or input to the server 120.  According to another embodiment, the resolution of the portion of the image displayed in the virtual lens 160 can be of a different resolution than the high-resolution image stored on, generated on, or input to the server 120.  For example, the virtual lens 160 can be configured 
to display a portion of the high-resolution image at a resolution that is between that of the base-resolution image 160 and the resolution of the high-resolution image stored on, generated on, or input to the server 120.  According to an embodiment, the user can select the resolution at which the virtual lens 160 displays the image from a discrete set of resolutions.  The image viewing system 100 can determine the resolution levels of the discrete set of resolution based in-part on the capabilities of the client device or 
network, and the resolution of the base-resolution image.  In another embodiment, the user can select the resolution at which virtual lens 160 displays the image from a continuous range of resolutions.  The image viewing system 100 can determine the lower and upper bounds of the continuous range of resolutions based in-part upon the capabilities of the client device or network, and the resolution of the base-resolution image.”).

	Thus, one of ordinary skill in satellite imaging and display thereof can modify Keisler’s teaching of said “RGB display channels” with Tahan’s teaching of said fig. 1:110: “Client Device”: bird by:
a)	inserting the RGB display channels in the Client Device; and
b)	recognizing that the modification is predictable or looked forward to because the modification allows one to see an image and Keisler’s “satellite imagery” “may benefit from such a capability” of viewing in high-resolution, Tahan, cited above.
The combination does not teach:

wherein displaying the other image areas of the satellite images comprises cross-hatching and darker cells.



Fowe teaches:
display (via fig. 9:912: “DISPLAY”) an image area (or “road segments”, [0019]:penultimate S) of the satellite images (via fig. 3:300: “satellite images”, [0043]:last S) corresponding to the target object in a manner different (via “different shading or cross-hatching as shown on map view 300”, [0046]:3rd S) from the other image areas of the satellite images, wherein displaying the other image areas of the satellite images comprises cross-hatching and darker (as shown in fig. 3:306 that is darker, via “darken”, than the same image of fig. 2) cells (or darkened or darker “road segments”, [0019]:penultimate S, in fig. 3 via definition of “hatch” via Dictionary.com:.
OTHER DEFINITIONS FOR HATCH (3 OF 3)
hatch3
verb (used with object)
1	to mark with lines, especially closely set parallel lines, as for shading in drawing or engraving.
2	hachure (def. 3).
noun
3	a shading line in drawing or engraving.

wherein “shading” is defined:
shading
noun
2	the act of a person or thing that shades.

wherein “shades” is defined:
shade
verb (used with object), shad·ed, shad·ing.
19	to obscure, dim, or darken.






Thus one of ordinary skill in the art of using the World Wide Web via users (as evidenced in Keisler: “user request submitted via a web frontend”, c.26,ll. 4-10 and in Tahan: “web browser”, [0046]: last S, and in Fowe: “a Web browser through which a user can interact”,[00880: 1st S) can modify the combination’s RGB display channels as already modified via Tahan’s Client Device with Fowe’s teaching of fig. 9:912: “DISPLAY” by:
a)	making the combination’s RGB display channels be as Fowe’s fig. 9:912: “DISPLAY”; and
b)	recognizing that the modification is predictable or looked forward to because the modification results in a “valuable” (Fowe [0021]:3rd S) display, as shown in Fowe’s said satellite image of fig. 3 to a user of the Web.















Regarding claim 11, Keisler as combined teaches claim 11 of the information processing apparatus according to claim 10, wherein the instructions further cause the one or more processing devices to: 
acquire a plurality of pieces (via fig. 17:1702: “Receive time series of tiles for processing.”) of the observation information obtained through observation of the target region at a plurality of observation time points (via “the ‘best’ pixel…in a set (e.g., time series)”, c.19,l. 66 to c.20,l.2), 
accept designation input for designating a time period (resulting in “predetermined time sequences of tiles”, c.21, ll. 16-18) including the plurality of the observation time points (resulting in “the ‘best’ pixel (e.g., the one having the maximum NDVI for that pixel position in the set”, c.21,l.65 to c.22,l.2, represented in fig. 17:1706: “Take maximum NDVI along time dimension for each pixel”) , and 
output (via the arrows in fig. 17 to be stored in fig. 12:1212: “Storage”) an observation information group (or a composite image via fig. 1708: “Generate composite image using data associated with those pixels having respective maximum NDVI in the series”) including the plurality of pieces of the observation information at the plurality of the observation time points included in the time period, the observation information group indicating in time series classification results (via fig. 12:1222: “Classifier”: detailed in fig. 25A) of the target object obtained by classifying the plurality of pieces of the observation information (via fig. 25A:2504: “Classify data.”) at the observation time points.




Regarding claim 13, Keisler as combined teaches claim 13 of the information processing apparatus according to claim 10, wherein the instructions further cause the one or more processing devices to: 
acquire a plurality (via “multiple images in time series are received at 3102”, c.35,ll. 7-10) of pieces of the observation information obtained through observation of the plurality of the target regions (said as shown in figs. 10A,10B) at a plurality of observation time points (via said time series), respectively, 
determine whether or not a predetermined change occurs (via a “change…threshold”, c.34,ll.35-37, represented in fig. 31:3106: “Replace (as applicable) each pixel’s label with the majority vote from it’s N-nearest spectral neighbors.”) in the target object based on classification results (via fig. 31:3104: “Assign an initial label (seed) to pixels”) of the target object of a plurality of pieces of the observation information that are related to the same target region and are (temporally) different in the observation time points, and 
report (via fig. 31:3110: “Generate output.”) a determination result if a predetermined change occurs (said via a “change…threshold”) in the target object (said or “tile”).  












Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430) in view of Tahan (US Patent App. Pub. No.: US 2012/0007866 A1) and Fowe (US Patent App. Pub. No.: US 2016/0153804 A1) as applied above, further in view of Keisler et al. (US Patent 10,248,663), herein referred to as Keisler II.
Regarding claim 12, Keisler as combined teaches claim 12 of the information processing apparatus according to claim 10, wherein the instructions further cause the one or more processing devices to: 
acquire a plurality of pieces of the observation information (via fig. 17:1702: “Receive time series of tiles for processing.”) obtained through observation of a plurality of the target regions at a plurality of observation time points (via said “time series”), respectively, 
store the plurality of pieces of the observation information (via fig. 17:1710: “Copy processed image to storage”) and classification results (or “label…map…to save…in storage”, c.29,ll. 5-10) of the target object for the respective observation information in association with each other into the one or more storage devices, 
search for the observation information including the target object designated from the one or more storage devices, and 
output the observation information searched.  




Keisler I as combined does not teach:
store the plurality of pieces of the observation information and classification results of the target object for the respective observation information in association with each other into the one or more storage devices, 
search for the observation information including the target object designated from the one or more storage devices, and 
output the observation information searched.  
















Keisler II teaches:
store (via fig. 2A:120: “Image Database”) the plurality of pieces (via fig. 2A:204: “Tile(s)” with Unique Key”) of the observation information (via fig. 1:112: “Images”) and classification (via fig. 2A:208: “Feature Extraction” that learned to classify dogs and cats, as indicated in fig. 3:304: “Cats”, and then the classification of cats and dogs is removed as indicated by the gap between open-circle nodes in fig. 3:308) results (via fig. 2A:208 “Produces…Code String 512 Bit Binary String Summarizing Features” based on the classification and removal thereof of cats and dogs) of the target object (via fig. 4A: “California”, a hind-leg, that exhibits cats and dogs features) for the respective observation information (said via fig. 1:112: “Images”) in association (or connection via a feedback via fig. 2A:208,210,204: “Produces …Code String 512 Bit Binary String Summarizing Features…Describing and Keyed to…Tile(s) with Unique Key”) with each other into the one or more storage devices (said via fig. 2A:120: “Image Database”),
search (via fig. 4A:212: “To Find”, twice) for the observation information including the target object (said Cali) designated (via fig. 4A: “Pin Defines a Position/Coordinate… In…California”) from the one or more storage devices (via fig. 4A:212: “Key Value Store Tile Key: Code String”), and 
output (via fig. 4A (Cont.):422: “Tiles…Presented to”) the observation information searched (or found).  
	



Thus one of ordinary skill in storage can modify the combination of Keisler I’s teaching of said fig. 4: “Disk” with Keisler II’s teaching of said fig. 2A:120: “Image Database” by:
a)	making the combination of Keisler I’s fig. 4: “Disk” be as Keisler II’s figures 1 and 2:120: “Image Database”;
b)	using a web-browser;
c)	searching the disk via Keisler II’s fig. 4A; and
d)	recognizing that the modification is predictable or looked forward to because the modification allows a user, such as a user of a “user request” of Keisler I, to see an image, “to be searched for”, that “The user would like to see” which is an “efficient” way to see or view these desired images in a web-browser via Keisler II:
c.19,ll. 36-49:
“Suppose that a user is viewing a map rendered in a browser user interface.  The user clicks on a position/location of the map of interest.  The user would like to see other portions of the map that are visually similar to the clicked on location.  As described above, in some embodiments, the lat/long pair corresponding to the location of the click is identified (e.g., using a script implemented in JavaScript).  In some embodiments, a portion (e.g., element) of the grid (e.g., as described above) that encompasses the clicked on lat/long is identified.  In some embodiments, the identifier of the tile corresponding to the identified grid element is obtained.  In some embodiments, the identified tile is a query tile for which visually similar tiles are to be 
searched for/returned.”; and

c.20,ll. 25-31:
“In this example, a search of the 30 million candidate feature vectors for those tiles that are visually similar to the query tile is performed.  As the candidate list of feature vectors over which comparisons are to be performed is reduced (e.g., rather than, for example, searching over all two billion tiles that are available in the corpus), the search for visually similar searches is more efficient.”



15.	Claims 14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430) in view of Tahan (US Patent App. Pub. No.: US 2012/0007866 A1) and Fowe (US Patent App. Pub. No.: US 2016/0153804 A1) as applied above in claim 10 further in view of Sargent et al. (US Patent App. Pub. No.: US 2020/0065968 A1) with corresponding Foreign Application Priority Data (EP 18190861.7).
Regarding claim 14, Keisler as combined teaches claim 14 of the information processing apparatus according to claim 10, wherein the instructions further cause the one or more processing devices to: 
classify (via fig. 12:1222: “Classifier”) a land cover (or “land cover (e.g., corn, vs. soy, vs. forest, vs. pavement, etc.)”, c.30,ll. 22-25) by inputting the observation information to a first classifier so trained as to output a classification result of a land cover covering the target region.  
Keisler as combined does not teach “classify a land cover”. 
Sargent teaches (via said Foreign Application Priority Data (EP 18190861.7) at page 50, fig. 1 between lines 1095-1097):
classify a land cover (via fig. 1: “LC Classification Result”).






Thus, one of ordinary skill in classifiers can modify Keisler’s teaching of said via fig. 25A:2502: “Receive data to be classified and boundary map.” with Sargent’s teaching of said fig. 1: “LC Classification Result”: arrows by:
a)	inserting Sargent’s fig. 1: “MLP” before Keisler’s fig. 25A:2502: “Receive data to be classified and boundary map.”; and 
b)	recognizing that the modification is predictable or looked forward to because the modification results in “greatly increasing accuracies…for…classification”, such as said Keisler’s “land use (LU)” classification of fig. 25A:2502: “Receive data to be classified and boundary map.”, via Sargent’s said Foreign Application Priority Data (EP 18190861.7) pages 1,2:

























“Land cover (LC) and land use (LU) have commonly been classified separately from remotely sensed imagery, without considering the intrinsically hierarchical and nested relationships between them. In this paper, for the first time, a highly novel joint deep learning framework is proposed and demonstrated for LC and LU classification. The proposed Joint Deep Learning. (JDL) model incorporates a multilayer perceptron (MLP) and convolutional neutral network (CNN), and is implemented via a Markov process involving iterative updating. In the JDL, LU classification conducted by the CNN is made conditional upon the LC probabilities predicted by the MLP. In turn, those LU probabilities together with the original imagery are re-used as ‘inputs to the MLP to strengthen the spatial and spectral feature representation. This process of updating the MLP and CNN forms a joint distribution, where both LC and LU are classified  simultaneously through iteration. The proposed JDL method provides a general framework within which the pixel-based MLP and the patch-based CNN provide mutually complementary information to each other, such that both are refined in the classification process through iteration. Given the well-known complexities associated with the classification of very fine spatial resolution (VFSR) imagery, the effectiveness of the proposed JDL was tested on aerial photography of two large urban and suburban areas in Great Britain (Southampton and 1 Manchester). The JDL consistently demonstrated greatly increasing accuracies with increasing iteration, not only for the LU classification, but for both the LC and LU classifications, achieving by far the greatest accuracies for each at around 10 iterations. The average overall classification accuracies were 90.24% for LC and 88.01% for LU for the two study sites, far higher than the initial accuracies and consistently outperforming benchmark comparators (three each for LC and LU classification). This research, thus, proposes the first attempt to unify the remote sensing classification of LC (state; what is there?) and LU (function; what is going on there?), where previously each had been considered separately only. It, thus, has the potential to transform the way that LC and LU classification is undertaken in future. Moreover, it paves the way to address effectively the complex tasks of classifying LC and LU from VFSR remotely sensed imagery via joint reinforcement, and in an automatic manner.”








Regarding claim 15, Keisler as combined teaches claim 15 of the information processing apparatus according to claim 14, wherein 
the land cover includes a cloud (via fig. 15A:1516 and fig. 15B:1556: “Cumulus”) covering the target region, 
the instructions further cause the one or more processing devices to: 
accept input of a set value (via fig. 16: “0.6”, a dashed thresholding line) related to a cloud (said via fig. 15A:1516 and fig. 15B:1556: “Cumulus”) amount (via fig. 16: “NDVI” a measure of vegetation via fig. 15B:1552:tree and 1554:corn/wheat) in the target region at an observation time point (via fig. 16: “t (Day of Year)”); and 
output (via fig. 1710: “Copy processed image to storage.”) the observation information satisfying (via fig. 16:1604: said NDVI above said threshold line) the set value.  










Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430) in view of Tahan (US Patent App. Pub. No.: US 2012/0007866 A1) and Fowe (US Patent App. Pub. No.: US 2016/0153804 A1) as applied above in claim 10 further in view of Sargent et al. (US Patent App. Pub. No.: US 2020/0065968 A1) with corresponding Foreign Application Priority Data (EP 18190861.7) as applied in claim 14 further in view of Chen et al. (US Patent App. Pub. No.: US 2016/0042234 A1).
Regarding claim 16, Keisler as already combined teaches claim 16 of the information processing apparatus according to claim 14, the instructions further cause the one or more processing devices to: 
extract the observation information of an area within the target region corresponding to the land cover based on the classification result of the land cover output from the first classifier, and 
output a classification result indicating [[the]] a number of the target objects present in the area by inputting the observation information extracted to a second classifier so trained as to output a classification result obtained by classifying a specific object included in the observation information.  






Thus, Sargent as already combined teaches:
extract (via page 55, fig. 11: “patch-based land use extraction and decision-making”) the observation information of an area within the target region corresponding to the land cover based on the classification result (via page 55, fig. 11: “pixel-level land cover extraction and decision-making”) of the land cover output from the first classifier (via fig. 1: “MLP”: “LC Classification Result”), and 
output a classification result (via said page 55, fig. 11: “pixel-level land cover extraction and decision-making”) indicating [[the]] a number of the target objects present in the area by inputting the observation information extracted to a second classifier (fig. 1: “OCNN”: “LU Classification Result”) so trained as to output a classification result obtained by classifying a specific object included in the observation information.
Thus, the combination does not teach, as indicated in bold, the claimed:
“indicating [[the]] a number of the target objects present in the area”.
Chen teaches:
indicating [[the]] a number of the target objects present (via fig. 4:143: “LARGE SIZE VEHICLE COUNT” and fig. 4:147: “SMALL SIZE VEHICLE COUNT”) in the area (via figs. 2A,B).




Thus, one of ordinary skill in the art of land use and classification thereof as indicated in Keisler and Sargent, can modify Keisler’s said an output arrow of fig. 25A:2504: “Classify data.” as modified via the combination of Sargent with Chen’s teaching of said multiple outputs of fig. 4:141: “LARGE VEHICLE SIZE CLASSIFIER” by:
a)	inserting Chen’s fig. 4:141: “LARGE VEHICLE SIZE CLASSIFIER” and fig. 4:143: “LARGE SIZE VEHICLE COUNT” and fig. 4:147: “SMALL SIZE VEHICLE COUNT”:

a1)	in parallel to Keisler’s fig. 25A:2504: “Classify data.” as modified via the combination of Sargent; or 
a2)	as encompassed by Keisler’s fig. 25A:2504: “Classify data.” as modified via the combination of Sargent by:

a21)	making Keisler’s said fig. 25A:2504: “Classify data.” train upon “for example” vehicle classes along with current farming classes encompassed by “256 classes” via Keisler, c.31, ll. 33-37; and
a22)	inserting Chen’s fig. 4:143: “LARGE SIZE VEHICLE COUNT” and fig. 4:147: “SMALL SIZE VEHICLE COUNT” based on step a21); and

b)	recognizing that the modification is predictable or looked forward to because the modification of Chen’s teaching is used “to aid users in choosing a place to visit, a neighborhood for a home, or a school” while avoiding “emission exposure” via Chen.








Claims 17,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430) in view of Singh et al. (Satellite image classification using Genetic Algorithm trained radial basis function neural network, application to the detection of flooded areas).
Regarding claim 17, claim 17 is rejected the same as claim 10. Thus, argument presented in claim 10 is equally applicable to claim 17. Accordingly, Keisler as combined teaches claim 17 of an information processing apparatus, comprising: 
one or more processing devices; and 
one or more storage devices storing instructions for causing the one or more processing devices to: 
acquire observation information obtained through observation of a target region from a flying object flying in outer space; 
classify the target object by inputting the observation information acquired to a classifier so trained as to output a classification result obtained by classifying a target object present in the target region if the observation information is input; 
accept designation input for designating the target object; 
output the observation information including a classification result of the target object designated; and 




detect (via fig. 1: “Sensor”) a predetermined phenomenon (resulting in detected or “distinguished ephemeral phenomena (e.g., clouds)”) occurring in a target region from the observation information continuously (via “temporally persistent”) obtained by the flying object based on a time-series (via fig. 24: “Time”) change of a classification result (via fig. 12:1222: “Classifier”) of the target object by the classifier (said via fig. 12:1222: “Classifier” via:
c.24,ll. 10-16:
“A first step in extracting fields (e.g., as a dataset) is to find their boundaries.  As mentioned above, field boundaries manifest themselves in satellite imagery as edges that are temporally persistent.  That temporal persistence, together with the ability to analyze a stack of satellite images, allows field boundaries to be distinguished from edges arising from ephemeral phenomena (e.g., clouds).”). 

Thus, Keisler does not teach as indicated in bold above, the claimed:
 
“based on a time-series change of a classification result of the target object by the classifier”.
Accordingly, Singh teaches:
(“identify the change”) based on a time-series (“multi-temporal images” and “seasonal”, page 179, l. col., last para corresponding to “27th March 2016…28th July 2016” in the description of fig. 4) change (via “change in water class”) of a classification result (that has changed) of the target object by the classifier (via pages 175,176:











“In this paper, an image classification method based on GA trained RBFNN for remotely sensed images are proposed. The proposed method uses RBFNN to find the optimal centres for different land cover classes. Radial basis function network provides a way to handle the large amount of data present in remote sensing images. The efficiency of RBFNN is greatly influenced by the initial seed selection and training used. Thus to enhance the efficiency of RBFNN spectral indices and training based on GA is used in this work. GA has proved to be one of the most powerful optimization tools in a large space and hence work effectively in finding cluster centres for image classification. The training of RBFNN with GA gives a powerful and efficient method for remote sensing image classification. Landsat 8 OLI images of South China area are classified using the proposed method. The method is applied to detect the flooded area near Dongting lake in South China. In June 2016, heavy rainfall occurred in South China area which caused disastrous flooding all over the area causing devastation. The study area comprises of area of Dongting Lake in Yangtze River Basin of South China. Pre and post Landsat 8 OLI flooding images are classified using GA trained RBFNN into different land cover classes. Post classification comparison is then applied on the pre and post classified images to identify the change in water class indicating flooded areas.”).

Thus, one of ordinary skill in phenomena and sensing thereof and computers can modify Keisler’s teaching of said fig. 1: “Sensor” and the predetermined phenomenon (or “ephemeral phenomena (e.g., clouds)”) with Singh’s teaching of said “identify the change” by:
a)	filming natural disasters as occurring over time, as indicated in Sing’s figure 6(a)(b);
b)	programming Keisler’s computer of figure 4: “CPU” with Singh’s fig. 5: “Flowchart of the proposed method”;
c)	inserting the film into the programmed CPU; and
d)	recognizing that the modification is predictable or looked forward to because the modification results in working “effectively in…image classification”, Sing, cited above.



Regarding claim 18, claim 18 is rejected the same as claim 11. Thus, argument presented in claim 11 is equally applicable to claim 18. Accordingly, Keisler as combined teaches claim 18 of the information processing apparatus according to claim 17, wherein the instructions further cause the one or more processing devices to: 
acquire a plurality of pieces of the observation information obtained through observation of the target region at a plurality of observation time points, 
accept designation input for designating a time period including the plurality of the observation time points, and 
output an observation information group including the plurality of pieces of the observation information at the plurality of the observation time points included in the time period, the observation information group indicating in time series classification results of the target object obtained by classifying the plurality of pieces of the observation information at the observation time points.  

Regarding claim 20, claim 20 is rejected the same as claim 13. Thus, argument presented in claim 13 is equally applicable to claim 20. Accordingly, Keisler as combined teaches claim 20 of the information processing apparatus according to claim 17, wherein the instructions further cause the one or more processing devices to: 
acquire a plurality of pieces of the observation information obtained through observation of the plurality of the target regions at a plurality of observation time points, respectively,
determine whether or not a predetermined change occurs in the target object based on classification results of the target object of a plurality of pieces of the observation information that are related to the same target region and are different in the observation time points, and 
report a determination result if a predetermined change occurs in the target object.  










Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430) in view of Singh et al. (Satellite image classification using Genetic Algorithm trained radial basis function neural network, application to the detection of flooded areas) as applied above further in view of Keisler et al. (US Patent 10,248,663), herein referred to as Keisler II.
Regarding claim 19, claim 19 is rejected the same as claim 12. Thus, argument presented in claim 12 is equally applicable to claim 19. Accordingly, Keisler as combined teaches claim 19 of the information processing apparatus according to claim 17, wherein the instructions further cause the one or more processing devices to: 
acquire a plurality of pieces of the observation information obtained through observation of a plurality of the target regions at a plurality of observation time points, respectively, 
store the plurality of pieces of the observation information and classification results of the target object for the respective observation information in association with each other into the one or more storage devices, 
search for the observation information including the target object designated from the one or more storage devices, and 
output the observation information searched.  











Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430) in view of Singh et al. (Satellite image classification using Genetic Algorithm trained radial basis function neural network, application to the detection of flooded areas) as applied in the rejection of claim 17 further in view of Sargent et al. (US Patent App. Pub. No.: US 2020/0065968 A1) with corresponding Foreign Application Priority Data (EP 18190861.7).
Regarding claim 21, claim 21 is rejected the same as claim 14. Thus, argument presented in claim 14 is equally applicable to claim 21. Accordingly, Keisler as combined teaches claim 21 of the information processing apparatus according to claim 17, wherein the instructions further cause the one or more processing devices to: 
classify a land cover by inputting the observation information to a first classifier so trained as to output a classification result of a land cover covering the target region.  
Regarding claim 22, claim 22 is rejected the same as claim 15. Thus, argument presented in claim 15 is equally applicable to claim 22. Accordingly, Keisler as combined teaches claim 22 of the information processing apparatus according to claim 21, wherein 
the land cover includes a cloud covering the target region, 
the instructions further cause the one or more processing devices to: 
accept input of a set value related to a cloud amount in the target region at an observation time point; and 
output the observation information satisfying the set value.  


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430) in view of Singh et al. (Satellite image classification using Genetic Algorithm trained radial basis function neural network, application to the detection of flooded areas) as applied above in the rejection of claim 17 further in view of Sargent et al. (US Patent App. Pub. No.: US 2020/0065968 A1) with corresponding Foreign Application Priority Data (EP 18190861.7) as applied in the above rejection of claim 21 further in view of Chen et al. (US Patent App. Pub. No.: US 2016/0042234 A1).
Regarding claim 23, claim 23 is rejected the same as claim 16. Thus, argument presented in claim 16 is equally applicable to claim 23. Accordingly, Keisler as combined teaches claim 23 of the information processing apparatus according to claim 21, the instructions further cause the one or more processing devices to: 
extract the observation information of an area within the target region corresponding to the land cover based on the classification result of the land cover output from the first classifier, and 
output a classification result indicating [[the]] a number of the target objects present in the area by inputting the observation information extracted to a second classifier so trained as to output a classification result obtained by classifying a specific object included in the observation information.   





Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1,2,3,4,6 and 7 are allowable pending the above claim objection of claims 1,2,3,4,6 and 7 and the above 35 USC 112(b) rejection of claims 1,2,3,4,6 and 7 because:
a)	claims 1,2,3,4,6 and 7 are not rejected under 35 USC 102 or 35 USC 103;  and 
b)	for the reasons in applicant’s remarks of 11/8/21, regarding claims 1-2,4 and 6, pages 12-16.
The closest art is previously cited Senzaki (US 2021/0004964 A1) that teaches two binary classifiers with shrinking blocks between the classifiers; however, Senzaki is silent regarding the claimed “so trained” in claim 1. In addition, a combination of Keisler et al. (US Patent 9,875,430)’s teaching of a mask being boundary map as shown in fig. 20:2006: “Mean Gradient Presence”: a binary image and in fig.25A: 2502: “Receive data to be classified and boundary map.” with Senzaki’s teaching of a creating a land mask would not result in claim 1.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agosta et al. (US Patent App. Pub. No.: US 2014/0355879 A1) is pertinent as teaching two classifiers in fig. 9 and “a first pixel-level classifier can reduce the original image”, [0011], 2nd S. However, Agosta uses a satellite image, represented in fig. 4A:408: “contextual attributes”, to partition another street-level image that is being classified as shown in fig. 6Q and fig. 10 and does not teach claim 1’s “classify land cover” and instead classifies pixels as road pixels and classifies scenes as a roadway or commercial or mountainous as shown in said fig. 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667